Exhibit 10.1 AMENDMENT TO LOAN AGREEMENT AND NOTE This amendment (the “Amendment” ) is made between the undersigned borrower (the “Borrower” ) and U.S. Bank National Association (the “Bank” ) and shall be effective as of the date set forth on the last page of the Amendment, except as otherwise provided below. RECITALS A. Borrower (or predecessor) and Bank (or predecessor) executed a loan agreement originally dated or amended or restated as of May 1, 2013 (as further amended and/or restated, the “Agreement” ). In accordance with the Agreement, Borrower (or predecessor) executed a note originally dated or amended as of May 1, 2013 (as further amended and/or restated, the “Note” ). The Agreement, the Note and all collateral and/or other documents, which may or may not be identified in the Agreement, which supplement, secure or otherwise relate to the credit facility created under the Agreement and evidenced by the Note are collectively referred to as the “Loan Documents” . The Loan Documents set forth the terms and conditions upon which Borrower has obtained or may obtain a loan or loans from Bank in the original or amended or restated principal amount of $8,000,000.00, as such amount may have been or may from time to time be increased or decreased according to the terms of the Loan Documents. B. Borrower has requested that Bank permit certain modifications to the Agreement and Note as described below. C. Bank has agreed to such modifications, but only upon the terms and conditions outlined in the Amendment. In consideration of the mutual covenants contained herein, and for other good and valuable consideration, Borrower and Bank agree as follows: ADDITIONS, DELETIONS OR CHANGES IN TERMS The following provisions are hereby added to the Agreement and Note or, if so indicated below, specified provisions of the Agreement and Note are modified, in part, or deleted or performance thereof is waived to the extent provided below. If any provision or partial provision added below already exists in the Agreement or Note, such provision is restated in its entirety. Capitalized terms used in the Amendment not otherwise defined herein shall have the meanings ascribed to them in the Agreement. Modification of Maturity Date.
